             Case 2:20-cv-01875-RSM Document 37 Filed 09/03/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
      NEXRF Corp., a Nevada Corporation          Case No.: 2:20-cv-01875-RSM
10
                   Plaintiff,
11    v.                                         STIPULATION AND ORDER TO STAY
                                                 PENDING RELATED APPEAL
12    DoubleDown Interactive Co., Ltd., and
      DoubleDown Interactive, LLC,
13
                Defendants.
14

15

16

17

18     WHEREAS, Plaintiff NEXRF filed a Complaint for Patent Infringement
19   (“Complaint”) on December 31, 2020 (ECF No. 1) alleging infringement of U.S.
20   Patent Nos. 8,747,229, (“the ’229 Patent”), 8,506,406, (“the ’406 Patent”), and U.S.
21   Patent No. 9,646,454 (“the ’454 Patent”);
22     WHEREAS, Defendants have filed a Motion to Dismiss (ECF No. 19) alleging the
23   patents-in-suit are ineligible under 35 U.S.C. § 101, and briefing has been
24   completed (ECF Nos. 31, 32, 34);
25     WHEREAS, the parties have agreed to stay FRCP 26 disclosures and the
26   scheduling conference until resolution of the Motion to Dismiss (ECF No. 30);
27   STIPULATION AND ORDER TO                    1
     STAY PENDING APPEAL IN
28   RELATED ACTION
             Case 2:20-cv-01875-RSM Document 37 Filed 09/03/21 Page 2 of 3




 1     WHEREAS, on July 7, 2021, following briefing, the Honorable Miranda M. Du of
 2   the U.S. District Court for the District of Nevada in NEXRF Corp. v. Playtika Ltd.,
 3   et al., Case No. 3:20-cv-00603-MMD-CLB (“Playtika Action”) issued an order finding
 4   all claims of the ’229 patent, the ’406 patent, and the ’454 patent invalid under 35
 5   U.S.C. § 101 as being directed toward patent ineligible subject matter (see ECF No.
 6   34, Notice of Supplemental Authority);
 7     WHEREAS, on July 12, 2021, NEXRF filed a Notice of Appeal with the U.S.
 8   Court of Appeals for the Federal Circuit in the Playtika Action (ECF No. 60 in the
 9   Playtika Action);
10     WHEREAS, in the interests of judicial economy and efficiency, the parties to the
11   present action seek to stay this case and this Court’s resolution of the Motion to
12   Dismiss until final resolution of the appeal in the Playtika Action;
13     NOW, THEREFORE, NEXRF and Defendants, by and through their respective
14   counsel of record, hereby stipulate and respectfully request that the Court order the
15   following:
16     1. This case shall be stayed for all purposes until final resolution of the appeal in
17         the Playtika Action, including any rehearings, certiorari, or further appeals.
18     2. The parties shall provide a joint status update within thirty days of final
19         resolution of the Playtika appeal, including the parties’ positions on how the
20         case should proceed.
21

22

23

24

25

26

27    STIPULATION AND ORDER TO                   2
      STAY PENDING APPEAL IN
28    RELATED ACTION
              Case 2:20-cv-01875-RSM Document 37 Filed 09/03/21 Page 3 of 3




 1          IT IS SO STIPULATED.
 2          DATED this 31st day of August, 2021.
 3    FOLIO LAW GROUP, PLLC                          DAVIS WRIGHT TREMAINE LLP
 4
      By: s/ Steven T. Skelley                       By: s/ Benjamin J. Byer
 5        Steven T. Skelley, WSBA #53017
          Cristofer Leffler, WSBA #35020                   Jaime Drozd Allen, WSBA #35742
 6        Michael Saunders, WSBA #51550                    Benjamin Byer, WSBA #38206
      14512 Edgewater Lane NE                              Cyrus Ansari, WSBA #52966
 7    Lake Forest Park, WA 98155                           Jennifer K. Chung, WSBA #51583
      Tel: 206.512.9051                              920 Fifth Avenue, Suite 3300
 8    steve.skelley@foliolaw.com                     Seattle, Washington 98104-1610
      mike.saunders@foliolaw.com                     Tel: 206.622.3150
 9    cris.leffler@foliolaw.com
                                                     jaimeallen@dwt.com
10    Adam K. Yowell, pro hac vice                   benbyer@dwt.com
      FISHERBROYLES, LLP                             cyrusansari@dwt.com
11    5470 Kietzke Lane, Suite 300                   jenniferchung@dwt.com
      Reno, NV 89511
12    Tel: 775.230.7364                              John D. Freed, pro hac vice
      adam.yowell@fisherbroyles.com
13                                                   DAVIS WRIGHT TREMAINE LLP
                                                     505 Montgomery Street, Ste. 800
14    Attorneys for Plaintiff NEXRF Corp.            San Francisco, CA 94111
                                                     Tel: 415.276.6500
15
                                                     jakefreed@dwt.com
16
                                                      Attorneys for Defendants DoubleU Games Co.,
17                                                    Ltd., DoubleDown Interactive Co., Ltd., and
                                                      DoubleDown Interactive, LLC
18
                                                  ORDER
19

20          Pursuant to stipulation, it is so ORDERED. Furthermore, the parties shall file a joint status
21   report every 90 days while the Playtika appeal is pending.
22

23   DATED this 3rd Day of September, 2021.
24

25

26
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
27    STIPULATION AND ORDER TO                       3
      STAY PENDING APPEAL IN
28    RELATED ACTION
